  Case 17-36110         Doc 42     Filed 12/04/18 Entered 12/04/18 08:05:08              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-36110
         BRITTANY JOHNSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/05/2017.

         2) The plan was confirmed on 04/18/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/24/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-36110        Doc 42       Filed 12/04/18 Entered 12/04/18 08:05:08                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $2,594.30
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $2,594.30


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,411.06
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $124.58
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,535.64

Attorney fees paid and disclosed by debtor:                   $17.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AFNI INC                         Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE NA                   Unsecured      6,196.00       6,196.86        6,196.86           0.00       0.00
CHASE                            Unsecured           1.00           NA              NA            0.00       0.00
CHECK N GO                       Unsecured           0.00           NA              NA            0.00       0.00
CITY OF BERWYN                   Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      9,000.00       9,300.92        9,300.92           0.00       0.00
CITY OF MARKHAM                  Unsecured           0.00           NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Secured       10,625.00     17,615.92        17,615.92        879.80     178.86
CREDIT ACCEPTANCE CORP           Unsecured      6,675.00            NA              NA            0.00       0.00
DIRECTV LLC                      Unsecured         701.00           NA              NA            0.00       0.00
DIVERSIFIED CONSULTANTS INC      Unsecured           0.00           NA              NA            0.00       0.00
DSG COLLECT                      Unsecured           0.00           NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      1,495.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      1,336.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured         884.00           NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured         834.00           NA              NA            0.00       0.00
FIRST INVESTORS FINANCIAL SVC    Unsecured           0.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         454.00        454.43          454.43           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         370.00           NA              NA            0.00       0.00
JRSI                             Unsecured           0.00           NA              NA            0.00       0.00
MID AMERICA BANK                 Unsecured         299.00        299.95          299.95           0.00       0.00
MID AMERICA BANK                 Unsecured         299.00        299.45          299.45           0.00       0.00
RAZOR CAPITAL                    Unsecured            NA         356.00          356.00           0.00       0.00
SECOND LOOK                      Unsecured           0.00           NA              NA            0.00       0.00
SPEEDYRAPID CASH                 Unsecured         578.00           NA              NA            0.00       0.00
SPRINT NEXTEL                    Unsecured           0.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured           0.00           NA              NA            0.00       0.00
TCF NATIONAL BANK                Unsecured           0.00           NA              NA            0.00       0.00
TL THOMPSON & ASSOCIATES         Unsecured         900.00           NA              NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured           0.00           NA              NA            0.00       0.00
Trident Asset Manageme           Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-36110       Doc 42     Filed 12/04/18 Entered 12/04/18 08:05:08                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal        Int.
Name                             Class    Scheduled      Asserted      Allowed         Paid           Paid
US BANK NA                    Unsecured           0.00           NA           NA             0.00         0.00
US CELLULAR                   Unsecured           0.00           NA           NA             0.00         0.00
US DEPT OF ED FEDLOAN         Unsecured      2,894.00       7,437.51     7,437.51            0.00         0.00
VERIZON                       Unsecured           0.00           NA           NA             0.00         0.00
VILLAGE OF HILLSIDE           Unsecured           0.00           NA           NA             0.00         0.00
VILLAGE OF OAK PARK           Unsecured           0.00           NA           NA             0.00         0.00
WOLLEMI ACQUISITIONS LLC      Unsecured      1,000.00       8,629.46     8,629.46            0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00               $0.00                   $0.00
      Mortgage Arrearage                                  $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                        $17,615.92             $879.80                 $178.86
      All Other Secured                                   $0.00               $0.00                   $0.00
TOTAL SECURED:                                       $17,615.92             $879.80                 $178.86

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00                $0.00
       Domestic Support Ongoing                            $0.00                 $0.00                $0.00
       All Other Priority                                  $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $32,974.58                  $0.00                $0.00


Disbursements:

       Expenses of Administration                           $1,535.64
       Disbursements to Creditors                           $1,058.66

TOTAL DISBURSEMENTS :                                                                        $2,594.30




UST Form 101-13-FR-S (09/01/2009)
  Case 17-36110         Doc 42      Filed 12/04/18 Entered 12/04/18 08:05:08                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
